703 S.E.2d 443 (2010)
CURRITUCK ASSOCIATES RESIDENTIAL PARTNERSHIP and Currituck Club Property Owners Association, Inc.
v.
COASTLAND CORPORATION and James E. Johnson, Jr.
No. 397P10.
Supreme Court of North Carolina.
November 4, 2010.
P.C. Barwick, Jr., for Coastland Corporation, et al.
Robin Tatum Currin, Cecil W. Harrison, Jr., Raleigh, for Currituck Associates Residential Partnership, et al.

ORDER
Upon consideration of the petition filed by Defendants on the 9th of September 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."